 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDHudelson Baptist Childrens Home and Laborers'InternationalUnion of NorthAmerica, AFL-CIO, Local 1274 Case 14-CA-1797512 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENUpon a charge filed by the Union on 16 May1985 and an amended charge filed on 20 May 1985,theGeneral Counsel of the National Labor RelationsBoard issued a complaint on 28 May 1985against the Respondent alleging that it has violatedSection 8(a)(5) and (1) of the National Labor Relations ActThe complaint alleges that on 24 April 1985, following a Board election in Case 14-RC-9946, theUnion was certified as the exclusive collective bargaining representative of the Respondents employees in the unit found appropriate (Official notice istaken of the record in the representation proceeding as defined in the Board s Rules and Regulations,Secs 102 68 and 102 69(g), amended Sept9, 1981, 46 Fed Reg 45922 (1981),FrontierHotel,265 NLRB 343 (1982)) The complaint further alleges that since 3 May 1985 the Respondent has refused to bargain with the Union On 7 June 1985the Respondent, filed its answer admitting in partand denying in part the allegations in the cornplaintOn 14 June 1985 the General Counsel filed aMotion for Summary Judgment On 18 June theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why themotion should not be granted The Respondentfiled a brief in opposition to the General Counsel sMotionThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelRuling on Motion for Summary JudgmentThe Respondents answer admits it refusal tobargain but attacks the validity of the certificationbased on its contention that the Board should notassert jurisdiction because it is a nonprofit chantable organization The General Counsel argues thatallmaterialissues have been or could have beenpreviously decidedWe agree with the GeneralCounselThe record including the record in Case 14-RC-9946, reveals that the Regional Director issueda Decision and Direction of Election on 18 March1985, in which, inter alia, he rejected the Respondent's contention that the Board should not assertjurisdiction because it is a nonprofit, charitable organizationThe Respondent thereafter filed atimely request for review, which the Board denied11April 1985 An election was held 16 April 1985The tally of ballots shows that of approximately 18eligiblevoters, 12 cast valid ballots for and 5against the Union, there were no challenged ballotsOn 24 April 1985 the Regional Director certifeed the Union as the exclusive collective bargaining representative of the employees in the unitfound appropriateBy letter dated 30 April 1985, the Union requested that the Respondent bargain and since 3 May1985 the Respondent has refused to bargain withthe UnionIt is well settled that in the absence of newly discovered and previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding SeePittsburghGlass Co v NLRB,313 US 146, 162(1941) Secs 102 67(f) and 102 69(c) of the Board sRules and RegulationsAll issues raised by the Company were or couldhave been litigated in the prior representation proceeding The Respondent does not offer to adduceat a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any specialcircumstances that would require the Board to reexamine the decision made in the representationproceedingWe therefore find that the Respondenthas not raised any issue that is properly litigable inthis unfair labor practice proceedingAccordinglywe grant the Motion for Summary JudgmentOn the entire record, the Board makes the followingFINDINGS OF FACTIJURISDICTIONThe Respondent a nonprofit charitableIllinoiscorporation, provides residential care and counsel-ing services to adolescents at its facilities in Centra-liaIllinoisDuring its fiscal year ending 30 June1984 the Respondents revenues from all sourcestotaled $1,002,423Of this sum, between $8500 to$10,000 was received from outside of the State ofIllinois In its most recent fiscal year, the Respondent expended $29,932 on the purchase of utilityservices from Illinois Power Company, a publicutility previously found by the Board to be directlyengaged in interstate commerceOrganizations such as the Respondent's Centralia,Illinois facility are considered institutions involved in the specialized care and custody of chil276 NLRB No 18 HUDELSON BAPTIST CHILDRENS HOMEdren. As such, the appropriate standard for the ex-ercise of the Board's discretionary jurisdiction re-quires that the Respondent have annual revenues inexcess of $250,000.1 The Respondent must also fallwithin the statutory jurisdiction of the Board.Wefind that the Respondent meets these two require-ments. During the fiscal year ending 30 June 1984,theRespondent's .revenues far exceeded the$250,000 discretionary jurisdictional standardwehave established for institutions engaged in the careand, custody of children. Further, since, the Re-spondent received between $8500 and $10,000 inrevenues from outside of the State of Illinois andthe Respondent expended $29,932 on the purchaseof services from the Illinois Power Company,which is an entity in interstate commerce, the stat-utory jurisdiction of the' Board over the Respond-ent has been established-2As the Board will not decline to assert jurisdic-tion over an employer solely because it is a non-profit, organization, nor because it is exempt fromFederal income tax requirements under Section501(c)(3), of the Internal Revenue Code, nor be-cause of its charitable function or worthy cause,we will assert jurisdiction over, the Respondent.3We find that the Respondent -is- ari employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.,-II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 16 April 1985, theUnion was certified on 24 April 1985 as the collec-tive-bargaining representative of the employees inthe following appropriate unit:INCLUDED: All' child-care workers, house-keeping 'employees,maintenance employees,and kitchen employees, employed by the Em-ployer at its Centralia, Illinois facility.EXCLUDED: All office clerical and profes-sionalemployees, guards, and supervisors asdefined in the Act.The Unioncontinuesto be the exclusiverepresent-ative under Section 9(a) of the Act.'SalvationArmy ofMassachusetts,271NLRB 195 (1984),Salt & PepperNursery School No2, 222 NLRB 1295 (1976)2MountSt Joseph's Home for Girls,227 NLRB 404 (1976);CatholicSocial Services,225NLRB 288 fn 4 (1976)3 St AloysiusHome,224 NLRB 1344 (1976)B. Refusalto Bargain127Since 30 April 1985 the Union has-requested thatthe Respondent bargain. Since 3 May 1985 the Re-spondent has refused to bargain. We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 3 May 1985 to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and'(7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request' with theUnion, and, if an- understanding , is reached, toembody the understanding, in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod' provided by law, we shall construe the ini-tialperiod of the certification as beginning on thedate 'the Respondent begins to bargain in goodfaith -with the Union.Mar-Jac Poultry Co.,136NLRB .785 (1962);Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379. U.S. 817 (1964);Burnett Construction57 (10th Cir. ,1965):'ORDERThe National Labor Relations Board orders thatthe Respondent, Hudelson Baptist Childrens Home;,Centralia, Illinois, its officers, agents, successors,and assigns, shall1.Cease and desist from,(a),Refusing to bargain with Laborers' Interna-tionalUnion of North America, AFL-CIO, Local1274, is'the exclusive bargaining 'representative ofthe employees in the bargaining unit:(b) In' any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section. 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act., (a)On request, bargain with the' Union as the ex-clusive representative of the'employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement: 128DECISIONSOF NATIONALLABOR RELATIONS BOARDINCLUDED All child care workers housekeeping employees,maintenance employees,and kitchen employees employed by the Employer at its Centralia, Illinois facilityEXCLUDED All office clerical and professional employees, guards, and supervisors asdefined in the Act(b)Post at its facilities in Centralia, Illinois,copies of the attached notice markedAppendix 4Copies of the notice, on forms provided by the RegionalDirector for Region 14, after being signedby the Respondents authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyCHAIRMAN DOTSON, dissentingIn accordance with my previous statements thatIwould follow the policy set forthinMing QuongChildren's Center,210 NLRB 899 (1974) 1 I woulddeny the General Counsels Motion for SummaryJudgment The Respondent is a chartable nonprofitcorporation which provides care and counselingservices to adolescents Thus, in the absence of evidence that this particular class of institutions has a4 If thisOrder is enforced by a Judgment of a United States Court ofAppeals the wordsin the notice readingPostedby Order of the National LaborRelationsBoard shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nationa]LaborRelations Board'See mydissentingopinions inAlan Short Center267 NLRB 886 889(1983) andVolunteers ofAme ica Los Angeles272 NLRB 173 (1984)massive impact on interstate commerce, I woulddecline to excercise junsdiction over any labor dispute involving this type of employerAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with LaborersInternational Umon of North America, AFL-CIO,Local 1274 as the exclusive representative of theemployees in the bargaining unitWE WILL NOT in any like or related mannermterfere with restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitINCLUDED All child-care workers, housekeeping employees,maintenance employees,and kitchen employees, employed by the Employer at its Centralia Illinois facilityEXCLUDED All office clericals and professional employees, guards, and supervisors asdefined in the ActHUDELSONBAPTISTCHILDRENSHOME